Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 11/29/2021 with a priority date of 8/8/2009.
Claims 2-9, 11-18, 20, 21 and 23-24 are currently pending and have been examined.
Claims 10, 19 and 22 are cancelled and claim 24 is added.
Claims 2-9, 11-18, 20, 21 and 23-24 are allowable.

Reason for Overcoming the rejection under 35 USC 101
The claim offer an ordered combination of limitation that include a script that evaluates the DOM of a webpage to determine the pixels in the current viewport, which offers applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. 

Reason for Allowance
Claims 2-9, 11-18, 20, 21 and 23-24 are allowable because the art of record did not provide a reasonable combination of references that disclosed the claimed steps. The prior rejection was a combination of three references where Callaghan was relied on to teach most of 

Prior Art
Callaghan et al. (U.S. 2009/0326966): discloses a script the gathers information about the viewport and uses that information to determine impressions where the information includes dimensions of elements and a pixel count being received. Callaghan discuss the effect zoom level and size have on the visibility of these element, but Callaghan does not discuss evaluating the DOM, or determining the zoom level based on the actual display size and the original display size. Callaghan also does not disclose the limitation related to determining impression rate for display locations and adjusting a location. See, Final OA dated 8/26/2021.
Krassner et al. (U.S. 2010/0153836): discloses determining impression rates for display locations. See, Final OA dated 8/26/2021.
Koeppel et al. (U.S. 6,477,575): discloses adjusting the location of future content items. See, Final OA dated 8/26/2021.
Hay (U.S. 2002/0056124): discloses measuring brand exposure based on correlation, scale (zoom) and position of advertisements where the relative effects of these values are weighted in the context of adjusting threshold values to determine whether the user was exposed to the brand in a particular scene (impression). See, Final OA dated 8/26/2021.
Apprendi et al. (U.S. 2011/0029393): disclose evaluating the DOM in the context of tracking impression that are visible in the viewport without discussing zoom level or scale. See, Final OA dated 8/26/2021.
Updated Search:
Hauser et al. (US 2010/0287013): discloses evaluating the DOM to determine the user’s attention and recording the location and size of DOM elements.
Hauser et al. (U.S. 2010/0287134) and (U.S. 2010/0287028): disclose evaluating the DOM in the context of tracking impression that are visible in the viewport and comparing updated layout size to the last reported layout size of DOM elements at [0041]. Gathering coordinate positions and recording size are disclosed but not used for determining a zoom level or scale because Hauser is determining an attention area.
Hauser et al. (US 2010/0287566): discloses window size and building a model to estimate user attention from screen parameters.
Preiss et al. (US 2013/0024251): discloses receiving an indicator of a zoom level at which the information was presented and determining an effectiveness measure relating to an analysis of the presentation data to indicate an effectiveness of the presented information.
Brewer et al. (US 2009/0177538): discloses generally how zooming effects pixels at [0035]. However, Brewer discloses generating zoomable advertising, as opposed to determining impressions. 
“How to detect page zoom level in all modern browsers?”. Stack Overflow, Question asked on 11/7/2011. available at: https://stackoverflow.com/questions/1713771/how-to-detect-page-zoom-level-in-all-modern-browsers: the post discusses various solutions to the problem on a wide range of browsers. However, both the questions and the solutions are after the applicant’s priority date.
“Catch browser's "zoom" event in JavaScript”, Stack Overflow, Question asked on 6/15/2009. available at: https://stackoverflow.com/questions/995914/catch-browsers-zoom-event-in-javascript: the post discuss java code to detect zoom events: The question is before the priority date but most of the solutions are after the applicant’s priority date. The solution prior to the date did not reasonably disclose the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688